

117 HRES 605 IH: Honoring John H. Johnson, a renowned and loved figure not only around the world but in the 7th Congressional District and Chicago, whose astonishing life and contributions have a lasting influence.
U.S. House of Representatives
2021-08-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 605IN THE HOUSE OF REPRESENTATIVESAugust 24, 2021Mr. Danny K. Davis of Illinois submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONHonoring John H. Johnson, a renowned and loved figure not only around the world but in the 7th Congressional District and Chicago, whose astonishing life and contributions have a lasting influence.Whereas, on November 1, 2019, the Friends of John H. Johnson, the curators of the John H. Johnson Day and the John H. Johnson Museum, led the effort to establish a special holiday to honor John Harold Johnson in the State of Arkansas for his accomplishments in the publishing industry in spite of tremendous challenges for African Americans;Whereas John Harold Johnson, born Johnny Johnson on January 19, 1918, in Arkansas City, Arkansas, to Gertrude and Leroy Johnson, was a direct descendent of slaves and rose to international acclaim as owner and publishing icon of Chicago’s Johnson Publishing Company, publisher of Ebony and Jet magazine, in the 7th Congressional District of Illinois;Whereas Johnson was born into poverty, and he lost his father at a young age to a sawmill accident and was forced to start working;Whereas Johnson’s mother remarried James Williams, who became an important figure in Johnson's life;Whereas Arkansas City had no opportunities for education beyond the eighth grade for African Americans, and schools were overcrowded and segregated;Whereas these were difficult times for African Americans in rural Arkansas, and Johnson's passion to overcome disadvantages and for learning laid the foundation for his eventual rise as the founder of the largest African-American publishing company in the world;Whereas after a trip to Chicago to attend the World’s Fair, the Johnson family realized opportunities for African Americans were far greater in the North than they had experienced in the South, and they stayed in Chicago;Whereas Johnson was more determined than ever to excel, and even though he was teased by his classmates at DuSable High School on the South Side of Chicago for his ragged clothes and Southern manner, he was empowered by the knowledge of the existence of an African-American middle class, something he had never experienced;Whereas Johnson excelled at DuSable High School, was elected class president, and graduated in 1936;Whereas Johnson spoke at the Urban League that same year and started courses at the University of Chicago, while also working at Supreme Liberty Life Insurance as editor of the company magazine;Whereas the owner of Supreme Liberty Life Insurance was impressed with Johnson after hearing him speak at the Urban League and gave him a job and money for college tuition;Whereas at 24, Johnson became inspired while working at Supreme Liberty and came up with the idea for his first magazine, Negro Digest, published in November 1942;Whereas, in 1941, John H. Johnson married Eunice Walker, from Selma, Alabama, who, along with his mother, was his constant support, and she later helped him run other business pursuits, most notably Fashion Fair Cosmetics, and they adopted two children, Linda and John, Jr.;Whereas John H. Johnson was a man of exemplary character and extraordinary will with a powerful determination to succeed;Whereas Johnson was in the inaugural class of inductees into the Arkansas Black Hall of Fame, and he was the first African American to receive the Young Man of the Year award by the United States Chamber of Commerce;Whereas Johnson received the Spingarn Medal from the NAACP and the Presidential Medal of Freedom, and he was the first African American to be on the Forbes 400 and the first to own a building on Michigan Avenue in Chicago; andWhereas Johnson’s legacy will be treasured through the positive influence he had on his community and his commitment to covering race relations: Now, therefore, be itThat the House of Representatives honors John H. Johnson, a renowned and loved figure not only around the world but in the 7th Congressional District and Chicago, whose astonishing life and contributions have a lasting influence.